THE THIRTEENTH COURT OF APPEALS

                                   13-21-00013-CV


                 In the Interest of M.P., M.P.,D.P., and M.P, children


                                  On Appeal from the
                     274th District Court of Comal County, Texas
                        Trial Court Cause No. C2020-1021C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be dismissed in part, and

reversed and the cause remanded to the trial court in part. The Court orders the

judgment of the trial court DISMISSED IN PART and REVERSED AND REMANDED IN

PART, for further proceedings consistent with its opinion. Costs of the appeal are

adjudged 50% against appellant and 50% against appellee.

      We further order this decision certified below for observance.

May 19, 2022